              Case 2:18-cv-00928-MJP Document 95 Filed 01/04/19 Page 1 of 3




 1
                                                                 The Honorable Marsha J. Pechman
 2

 3
                                  UNITED STATES DISTRICT COURT
 4                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 5

 6
      YOLANY PADILLA, et al.,                            Case No. 2:18-cv-00928-MJP
 7
                       Plaintiffs-Petitioners,           NOTICE OF CHANGE OF
 8    v.                                                 ATTORNEY ADDRESS

 9    U.S. IMMIGRATION AND CUSTOMS
      ENFORCEMENT, et al.,
10
                       Defendants-Respondents.
11

12

13           Please take notice of the following change of attorney address for Kristin Macleod-
14   Ball, appearing pro hac vice on behalf of Plaintiffs, effective immediately:
15
     Former address:          Kristin Macleod-Ball
16                            American Immigration Council
                              100 Summer St., 23rd Fl.
17                            Boston, MA 02110
18                            Tel: (857) 305-3722
                              Email: kmacleod-ball@immcouncil.org
19
     Current address:         Kristin Macleod-Ball
20                            American Immigration Council
                              1318 Beacon Street, Suite 18
21                            Brookline, MA 02446
22                            Tel: (857) 305-3722
                              Email: kmacleod-ball@immcouncil.org
23
     DATED this 4th day of January, 2019,
24
                                                  Respectfully submitted,
25
                                                  NORTHWEST IMMIGRANT
26                                                 RIGHTS PROJECT

                                                                   AMERICAN IMMIGRATION COUNCIL
                                                                           1318 Beacon Street, Suite 18.
     Notice of Change of Attorney Address - 1                                    Brookline, MA 02446
     Case No. 2:18-cv-00928-MJP                                                    Tel. (857) 305-3722
              Case 2:18-cv-00928-MJP Document 95 Filed 01/04/19 Page 2 of 3




 1
                                                 s/ Matt Adams__________________
 2                                              Matt Adams, WSBA No. 28287
                                                615 2nd Avenue, Suite 400
 3
                                                Seattle, WA 98104
 4                                              (206) 957-8611
                                                (206) 587-4025 (fax)
 5
                                                 s/ Kristin Macleod-Ball
 6                                              Kristin Macleod-Ball
                                                AMERICAN IMMIGRATION COUNCIL
 7
                                                1318 Beacon Street, Suite 18
 8                                              Brookline, MA 02446
                                                (847) 305-3722
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                              AMERICAN IMMIGRATION COUNCIL
                                                                      1318 Beacon Street, Suite 18.
     Notice of Change of Attorney Address - 2                               Brookline, MA 02446
     Case No. 2:18-cv-00928-MJP                                               Tel. (857) 305-3722
              Case 2:18-cv-00928-MJP Document 95 Filed 01/04/19 Page 3 of 3




 1                           CERTIFICATE OF ECF FILING AND SERVICE

 2   I certify that on January 4, 2019, I arranged for electronic filing of the foregoing document
     with the Clerk of the Court using the CM/ECF system, which will send notification of such
 3   filing to all parties of record:
 4

 5
                                                   s/ Kristin Macleod-Ball
 6                                                Kristin Macleod-Ball
                                                  1318 Beacon Street, Suite 18
 7                                                Brookline, MA 02446
                                                  (857) 305-3722
 8                                                Email: kmacleod-ball@immcouncil.org

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                   AMERICAN IMMIGRATION COUNCIL
                                                                           1318 Beacon Street, Suite 18.
     Notice of Change of Attorney Address - 3                                    Brookline, MA 02446
     Case No. 2:18-cv-00928-MJP                                                    Tel. (857) 305-3722
